          Case 1:20-cv-01784-VSB Document 8 Filed 05/26/20 Page 1 of 1

                    LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:      212-661-1008
                      anne@leelitigation.com
                                                                             May 26, 2020
Via ECF
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:     King v. Fedcap Rehabilitation Services, Inc.
                              Case No. 20-cv-1784

Dear Judge Broderick:

        We are counsel to Plaintiff. In light of the crisis caused by COVID-19, we write to
respectfully request an extension of time to complete service of the Summons and Complaint.

        Due to the COVID-19 crisis, United Process Service, the service company we use to
effectuate service, has temporarily closed and halted all service due to Governor Cuomo’s
Executive Orders suspending non-essential businesses. As a result, the Summons and Complaint
has not been served on Defendants at this time, and the deadline for service is approaching.

        Therefore, in light of the current pandemic and service hold, Plaintiff requests to extend
the time by which Plaintiff has to serve the Summons and Complaint by sixty (60) days, from May
28, 2020 to July 28, 2020.

       This is the first request for an extension of time.

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.
